Title: From George Washington to William Thornton, 8 December 1799
From: Washington, George
To: Thornton, William



Dear Sir,
Mount Vernon 8th Decr 1799

For the communications contained in your letter of yesterday, I thank you. As a citizen of the United States, it gives me pleasure, at all times, to hear that works of public ⟨uti⟩lity are resolved on, and in a state of progression—wheresoever adopted, and whensoever begun.

The one resolved on between the Chesapeake and Delaware is of great magnitude, and will be, I trust, the Precursor of another between the Delaware and sound, at Amboy. These, with the one now about, between the Chesapeak (for Norfolk) and Albemarle Sound, will, in a manner, open a kind of Inland Navigation (with what assuredly will be attempted in the Eastern States) from one extremety of the Union to the other.
Never having read any of the late Acts of Congress relatively to the Federal City, or rather to the public buildings, and property the Public is possessed of in that place; I know not on what grd the Attorney General of the United States has founded the opinion communicated in your letter, of the insufficiency of the Presidents Powers to Authorize the Commissioners of the City to accept a loan, for the purpose of carrying on the public works, in that place. Under the original Act empowering the President to establish the permanent Seat of the Government on the Potomac no doubt ever occured to my mind—nor I believe to the Minds of any of the Officers thereof, around me, of a want of this Power. But, by the obstructions continually thrown in its way—by friends or enemies—⟨this⟩ City has had to pass through a firey trial—Yet, I trust will, ultimately, escape the Ordea⟨l⟩ with eclat. Instead of a firey trial it would have been more appropriate to have said, it has passed, or is on its passage through, the Ordea⟨l⟩ of local interests, destructive Jealousies, and inveterate prejudices; as difficult, and as dangerous I conceive, as any of the other ordeals. With very great esteem & regard, I am—Dear Sir Your Most Obedt and obliged Humble Servant

Go: Washington

